DISSENTING OPINION ON STATE’S MOTION FOR REHEARING
CLINTON, Judge,
dissenting.
Cognizant that specific intent is an essential element of the offense of theft, the pleader alleged that appellant acted “with intent to deprive the owner ... of property, namely 1 vacuum cleaner . .” The opinion for the Court on State’s motion for rehearing explores a good many areas in the law of theft, but factually concludes that “the evidence shows that she removed the item from the shelf with the intent of claiming ownership” (Opinion page 901 [emphasis added]) in order to obtain a “refund” for an item which she had not purchased. This is a clearcut finding of a specific intent other than to deprive the owner of a vacuum cleaner, and it is the only one that may be correctly made in this case.
Patently appellant and another devised a scheme to defraud Kroger’s store. The fraud was to be perpetrated by representing that the vacuum cleaner and other items were' those shown by the receipt she presented to have been earlier purchased. Depriving Kroger’s of the items is the antithesis of the scheme. For it to succeed the items had to remain just where they were-in the display area of the store behind the checkout counters. Thus, the intent was not to deprive the owner of the vacuum cleaner, as alleged, but of currency in exchange for the receipt. The items in the shopping cart were merely props in the fraudulent scheme that failed.
I respectfully dissent.
ONION, P. J., and ODOM and PHILLIPS, JJ., join.